          Case 3:20-cr-01915-JAH Document 22 Filed 08/10/20 PageID.59 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 20CR1915-JAH
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO CONTINUE MOTION
                                                         HEARING (Doc. No. 21)
14   ANNA KATHLEEN YANDALL,
15                                    Defendant.
16           Pending before the Court is the Parties’ Joint Motion to Continue the Motion
17   Hearing Date. See Doc. No. 21. Upon consideration of the motion, IT IS HEREBY
18   ORDERED the motion is GRANTED. Accordingly, the motion hearing set for August 17,
19   2020, at 11:00 a.m. is continued to September 21, 2020, at 11:00 a.m.
20           Pursuant to 18 U.S.C. §3161(h)(1)(D), the Court finds that time is excluded in the
21   interests of justice.
22           IT IS SO ORDERED.
23   DATED: August 10, 2020
24
25                                                   _________________________________
                                                     JOHN A. HOUSTON
26                                                   UNITED STATES DISTRICT JUDGE
27
28

                                                     1
                                                                                   20CR1915-JAH
